DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: epoxy resins have a poor thermal conductivity (0.15–0.25 W/mK.

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
There is/are NO claims directly to the “stacked electronic structure”  Please, revise.
The following title is suggested: A MAGNETIC DEVICE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kitajima et al. (U. S. Patent 7,898,375) the reference cited in the record.
As to claim 1, Kitajima discloses a magnetic device (C3) as shown in figure 9, comprising:
a magnetic body (2, column 4, line 13), comprising a T-core (12) and a molding body (column 5, line 24+),
wherein the T-core (12) comprises a base (15 or 14) and a pillar (the winding core portion of element 12) that is disposed on a top surface of the base;
a coil (4), disposed in the magnetic body (2) and wound around the pillar of the T-core (12),
wherein the molding body encapsulates the pillar of the T-core and the coil with a first portion of the molding body covering a top surface of the pillar and a top surface of the coil and a second portion of the molding body being in contact with an outer lateral surface of the coil (4), see column 5, lines 24+); and
at least one thermal conductive layer (epoxy resin, 10), wherein a first portion (the portion cover the coil 4) of the at least one thermal conductive layer encapsulates at least one portion of the coil (4) and a second portion (the portion cover the flange 15) of the at least one thermal conductive layer is exposed from the magnetic body (on the side surface of the body 2), wherein the at least one thermal conductive layer (10) forms a continuous thermal conductive path from the coil to the outside of the magnetic body for dissipating heat generated from the coil.
As to claims 5-6, Kitajima discloses the magnetic device (C3) is an inductor or a choke.
As to claim 8, Kitajima discloses the at least one thermal conductive layer (10, epoxy resin) comprises at least is selected from one of the following materials: copper foil, thermal paste, thermal glue, thermal tape, copper pillar, and graphite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Aoba et al. (U.S. Patent 6,154,112) hereafter Aoba.
Regarding claim 7, Kitajima discloses all of the limitations of the claimed invention except for the at least one thermal conductive layer has a thermal conductivity: K > 0.5 W/mK. 
Don teaches a chip inductor as shown in figures 1- comprising the at least one thermal conductive layer (14, column 2, lines 4-7) has a thermal conductivity: K > 0.5 W/mK. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Don employed in the device of Kitajima in order to provide excellent conductivity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848